         Case 3:19-cv-01282-JBA Document 17 Filed 06/19/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


ELI BURSTEIN                             :     NO.:3:19-CV-1282 (JBA)
                                         :
v.                                       :
                                         :
WERNER ENTERPRISES, INC. AND             :
GARRYVIGALIZ FERNANDEZ                   :     JUNE 19, 2020

                             WITHDRAWAL OF ACTION

      The Plaintiff, ELI BURSTEIN, hereby withdraws this civil action as to all

Defendants. This action is being withdrawn due to private settlement between the parties.


                                         PLAINTIFF,
                                         ELI BURSTEIN,


                                  By: s/ KEVIN BRIGNOLE________
                                        KEVIN BRIGNOLE
                                        Brignole, Bush & Lewis
                                        73 Wadsworth Street
                                        Hartford, CT 06106
                                        T: (860) 527-9973
                                        F: (860) 527-5929
                                        kevin@brignole.com
                                        Juris #: CT30048
         Case 3:19-cv-01282-JBA Document 17 Filed 06/19/20 Page 2 of 2




                                       CERTIFICATION


        This is to certify that on June 19, 2020, a copy of the foregoing Withdrawal of Action
was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF
System.



                                                s/ KEVINBRIGNOLE_______
                                                KEVIN BRIGNOLE
